Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
Status of Claims
	Claims 2, 12 and 13 have been cancelled.  Claims 21-23 are new.  Claims 3-11 and 16- 20 are original or were previously presented.  Claims 1 and 15 are currently amended.  Claims 1, 3-11 and 15-23 are pending and have been fully considered.  All claims are drawn to an apparatus or system.
Status of Previous Objections / Rejections
All prior Office actions were issued by another examiner.  At this juncture, Examiner modifies the previous Office action’s (OA) (i.e, 05/28/2021) 35 USC §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  However, Examiner maintains the prior art of record. 
Response to Amendment
In their reply dated July 26, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office or Advisory action (OA or AA) to clarify the claim language, and to potentially advance prosecution.  It appears Applicant has basically incorporated elements of dependent claims 2, 12 and 13 into independent claims 1 and 15.  In view of the claim amendments and the attendant revised scope of the independent claimed inventions, Examiner applies new claim interpretations and grounds of rejections in this OA.
Specification
The title of the invention is quite broad and is therefore not descriptive.  It is also the same or similar to an existing publication or patent and in that sense is not descriptive, if the instant claims and invention is considered different and unique compared to that publication/patent.  To the extent that the claims are unique, titles should be as well.  A unique title that is more clearly indicative of the invention to which the claims are directed will assist future examiners and reviewers.  Additionally, the current claim set recites a system and does not included any method claims.
Claim Interpretation
It is noted that the claims are apparatus claims that also recite some functional limitations.  The claims require only the positively recited structural components, even if structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The corrosion inhibitor, for example, is considered a material potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than a structural component of the apparatus.
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
In summary, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Examiner interprets limitations such as ‘configured,’ ‘configured to’ and/or ‘configured for’ as similar or equivalent to ‘set up to,’ ‘designed to,’ ‘capable of,’ or simply ‘can,’ in the context of an appropriate reference.
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1, 3-11, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over over Belot et al. (EP-0976850-A2, Feb. 2, 2000), in view of Nurmi (US-6647930-B2, Nov. 18, 2003) and Benderly et al. (US-20020124728-A1, Sep. 12, 2002) (each of record).
Note that these are apparatus claims.  The italicized portions below are the aspects of the claim that Examiner interprets as functional rather than structural.  Aspects interpreted as structural components, or as related to structure, are normally bolded.
Regarding claims 1, 3-11 and 14-23, Belot et al. (Belot) discloses a system for ammonia distillation (Abstract, [0024], [0031]) comprising: 
a source of liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]) configured to enable distillation of liquid ammonia to form an ammonia vapor (via rectification column 3, as disclosed in Belot et al. Figure 1 and at [0024]); 
a condenser 12 fluidly coupled to the source of liquid ammonia and configured to condense the ammonia vapor (ammonia vapor in pipework 11) into liquid anhydrous ammonia ( liquid anhydrous ammonia in pipework 15, going into collection tank, as disclosed in Belot et al. Figure 1 and at [0027]-[0028]).
Belot discloses liquid anhydrous ammonia in pipework 15, on its way to be further purified as necessary, before being recycled back into the semiconductor cleaning apparatus 1 (Belot, Abstract, Figure 1 and [0032]-[0033]).
Therefore, Belot discloses the claimed invention, except the following
a flush tank fluidly coupled to the condenser and configured to receive a flushed portion of said liquid anhydrous ammonia; 
a collection tank fluidly coupled to the condenser and configured to receive a collected portion of said liquid anhydrous ammonia; and
a corrosion inhibitor dispenser fluidly connected to the collection tank and configured to supply a corrosion inhibitor to said collected portion of said liquid anhydrous ammonia to yield corrosion-inhibiting liquid anhydrous ammonia, 
wherein said collected portion of said liquid anhydrous ammonia has a purity, and 
wherein said purity of said collected portion of said liquid anhydrous ammonia is at least approximately ten times greater than a purity of said liquid ammonia.
Nurmi discloses a system for ammonia vapor generation includes a liquid ammonia supply source, a vapor generation tank including an inlet to receive liquid ammonia from the supply source and an outlet to discharge ammonia gas from the vapor generation tank, a first heat transfer system to cool liquid ammonia fed from the supply source to the vapor generation tank and to provide external cooling to the vapor generation tank, and a second heat transfer system to heat liquid ammonia within the vapor generation tank (Abstract).  Nurmi further teaches an “ammonia vapor generation system” in Figure 1 “that receives liquid ammonia from an ammonia supply source and generates ammonia gas at a selected flow rate for delivery to a manufacturing facility” (Nurmi, col. 2, lines 40-44).  Thus, Belot in view of Nurmi discloses:
a flush tank (as taught by Nurmi, i.e. Figure 1, item is purge collection vessel 64) fluidly coupled to the condenser (cooler 12) at the other end of pipework 15, and the flush tank configured to receive a flushed portion of said liquid anhydrous ammonia, from the disclosed collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) (see Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15); and
a collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) fluidly coupled to the condenser (cooler 12) at the other end of pipework 15, and the collection tank configured to receive a collected portion of said liquid anhydrous ammonia from the Belot et al. pipework 15 disclosed in Figure 1 (see Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi into Belot et al.’s pipework 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Belot et al. system (see Belot et al. Figure 1) and incorporate the “ammonia vapor generation system” of Nurmi (see Nurmi Figure 1) into Belot et al.’s pipework 15 containing the liquid anhydrous ammonia, because Nurmi, like Belot is in the semiconductor industry handling liquid anhydrous ammonia (Nurmi, “Background of Invention”; Belot, Abstract) and since Nurmi states that the disclosed ammonia vapor generation system addresses “a need” in the industry to “provide high purity ammonia gas at a suitable and relatively constant flow rate and a selected temperature and pressure,” given the need for high volumes of high purity ammonia and the challenges of ammonia’s “low vapor pressure at normal ambient temperatures” such that “the temperature and pressure of the ammonia gas must be closely monitored to prevent undesirable temperature changes from occurring within the manufacturing process” (Nurmi, “Background of Invention” section).  Specifically,
The precise monitoring and control of heat transfer applied both internally and externally to the contents of the vapor generation tank (i.e. the disclosed collection tank), as well as the precise monitoring and control of the liquid level within the vapor generation tank provide the system with the ability to maintain a substantially constant vapor pressure within the tank over a selected range of desirable vapor flow rates.  Further, the blow down connection feature (i.e. the disclosed flush tank) permits periodic purging of the bottom contents of the vapor generation tank to prevent a build-up of contaminants within the tank.  (Nurmi 11:18-27)

Belot and Nurmi combined also disclose the collected portion of said liquid anhydrous ammonia in the collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) and further teaches addressing the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel (see Nurmi 2:50-56).  The combination also discloses that the collection tank is accumulating iron contaminants which cause corrosion (see Nurmi 7:1-17 and Figure 1, disclosed collection tank 2).
However, the combination of Belot and Nurmi does not disclose a corrosion inhibitor dispenser fluidly connected to the collection tank and configured to supply a corrosion inhibitor to said collected portion of said liquid anhydrous ammonia to yield corrosion-inhibiting liquid anhydrous ammonia etc.
Note that the claim does not positively recite that the corrosion inhibitor is a part of the system.  That is, there is no source of corrosion inhibitor in the structure, but rather the corrosion-inhibitor dispenser is “configured to supply corrosion inhibitor,” which implies that the equipment is designed for or adapted to, or simply can dispense such a substance.
Benderly et al. (Benderly) discloses a method which reduces iron contamination of a system which receives ammonia from an ammonia recovery process by one or more techniques (Abstract).  Benderly addresses the issue of corrosion in an ammonia recovery process by installing equipment not susceptible to corrosive attack, for example, installing equipment made of 316L stainless steel. (See Benderly et al. Title, Abstract, [0011]-[0012] for the chemistry behind iron contamination causing corrosion in an ammonia recovery system, and [0019] for 316L being a material not susceptible to corrosive attack) (See Nurmi 2:50-56).  Benderly further teaches addressing the issue of corrosion in an ammonia recovery process by installing a corrosion inhibitor dispenser supplying corrosion inhibitor such as an alkaline salt and hydroxide (see Benderly et al. [0017]). Benderly additionally teaches that the corrosion inhibitor dispenser supplies the corrosion inhibitor either into a pipe line leading to the equipment, or directly into the equipment (Benderly, [0017]), in this case the equipment being the collection tank where the iron contaminants are accumulating (Nurmi, 7:1-17 and Figure 1, disclosed collection tank 2).
Therefore, the combination of Belot, Nurmi and Benderly (Combination) discloses or suggests:
a corrosion inhibitor dispenser (as taught by Benderly at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) fluidly connected to the collection tank (the disclosed collection tank, as taught by Nurmi in Figure 1, collection tank 2) and configured to supply a corrosion inhibitor (as taught by Benderly at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) (the disclosed system is Belot, Figure 1, when Belot incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot’s pipework 15).
The Combination also discloses or suggests: wherein the corrosion inhibitor (as taught by Benderly at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) is added to said collected portion of said liquid anhydrous ammonia in the collection tank (the disclosed collection tank, as taught by Nurmi in Figure 1, collection tank 2) to yield corrosion-inhibiting liquid anhydrous ammonia in the collection tank (the disclosed system is Belot et al. Figure 1, when Belot incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot’s pipework 15 – and when Belot adds Benderly’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).  (See Rejection for Claim 1 for motivation to combine).
Also, the Combination discloses or suggests wherein said collected portion of said liquid anhydrous ammonia in the collection tank (the collection tank, as taught by Nurmi in Figure 1, collection tank 2) has a purity, and 
wherein said purity of said collected portion of said liquid anhydrous ammonia is greater than a purity of said liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot, Figure 1 and at [0022]), given rectification column 3 in between, as disclosed in Belot, Figure 1 and at [0024] and [0031] (the disclosed system is Belot, Figure 1, when Belot, incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot’s pipework 15 – and when Belot adds Benderly’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).  (See Rejection for Claim 1 for motivation to combine).  
Examiner also notes that this is a functional limitation in a system claim so the level of purity relates to the manner of operating the system or should be implicit if all the structural components are met.
Therefore, with respect to claim 1, the Combination further suggests: wherein said purity of said collected portion of said liquid anhydrous ammonia in the collection tank is at least approximately 10 times greater than a purity of said liquid ammonia, given rectification column 3 in between, as disclosed in Belot,. Figure 1 and at [0024] and [0031].  (See Rejection for Claim 1 for motivation to combine).  This is again a functional rather than structural aspect.  It would have been obvious matter of design choice to operate the system to achieve the highest level of purity that is achievable within the constraints of the system, which will include a level of at least approximately 10 times greater than a purity of said liquid ammonia since achieving a high-purity product is a traditional reason for distilling liquid ammonia.
Additionally, when the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include the corrosion inhibitor dispenser supplying corrosion inhibitor to the collection tank, as taught by Benderly for an analogous system recovering ammonia, the corrosion inhibitor dispenser supplying corrosion inhibitor to the distillation column since potential corrosion in an ammonia recovery process is a known issue (Nurmi 2:50-56, 7:1-17 and Figure 1) and because Benderly states that the issue of corrosion in an ammonia recovery process can be addressed by installing a corrosion inhibitor dispenser supplying corrosion inhibitor such as an alkaline salt and hydroxide (Benderly, [0017]).  Further, Benderly states that the corrosion inhibitor dispenser supplies the corrosion inhibitor either into a pipe line leading to the equipment, or directly into the equipment (Benderly, [0017]) and it would have been obvious to add such a corrosion inhibitor dispenser, where the equipment is a collection tank where iron contaminants are accumulating (Nurmi, 7:1-17 and Figure 1, disclosed collection tank 2) (the disclosed system is Belot, Figure 1, when Belot incorporates the “ammonia vapor generation system” of Nurmi, Figure 1, into Belot’s pipework 15).
Additional Disclosures Included: Claim 15 is an independent apparatus claim that  includes many of the same major elements recited in claim 1.  As such, in the interest of convenience and brevity, Examiner applies the claim 1 analysis herein, without repeating the text in its entirety.
Therefore, regarding claim 15, Belot, Nurmi and Benderly combined (Combination) discloses or suggests a system for ammonia distillation (system is Belot et al. Figure 1, with an interconnected plurality of stages, each stage being one cycle through the system, i.e. recycling apparatus, disclosed in Belot et al. Figure 1 and at Abstract and [0018]-[0019], [0024], [0031]) comprising: 
a liquid ammonia source (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot, Figure 1 and at [0022]) configured to enable distillation of liquid ammonia and form an ammonia vapor (via rectification column 3, as disclosed in Belot et al. Figure 1 and at [0024]); 
an interconnected plurality of stages (since the system is disclosed as Figure 1 and the Abstract, the system having an interconnected plurality of stages, with each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot, Figure 1 and at the Abstract and [0018]-[0019]), each stage (each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot, Figure 1 and at the Abstract and [0018]-[0019]) of the interconnected plurality of stages (interconnected plurality of stages being a plurality of cycles through the system, i.e. recycling apparatus, as disclosed in Belot, Figure 1 and at the Abstract and [0018]-[0019]) comprising: 
a condenser to condense the ammonia vapor into liquid anhydrous ammonia (see claim 1 analysis); 
a flush tank to receive a flushed portion of said liquid anhydrous ammonia (see claim 1 analysis); and 
a collection tank to receive a collected portion of said liquid anhydrous ammonia (see claim 1 analysis); the system (system is Belot, Figure 1, with an interconnected plurality of stages, each stage being one cycle through the system, i.e. recycling apparatus, disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019], and the Combination) further comprising: 
of the interconnected plurality of stages (interconnected plurality of stages being plurality of cycles through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]), at least one stage having a corrosion inhibitor dispenser supplying a corrosion inhibitor, the corrosion inhibitor added to said collected portion of said liquid anhydrous ammonia to form corrosion-inhibiting liquid anhydrous ammonia, 
wherein said collected portion of said liquid anhydrous ammonia has a purity, and
wherein said purity of said collected portion of said liquid anhydrous ammonia is at least approximately ten times greater than a purity of said liquid ammonia (see claim 1 analysis).
Claim 3: The Combination discloses the system of Claim 1 wherein the corrosion inhibitor (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) further comprises a pump and/or valve when “the caustic material (the disclosed corrosion inhibitor) is added directly into [a] line” into the collection tank (see Benderly et al. at [0017]) (the collection tank, as taught by Nurmi in Figure 1, collection tank 2) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).  (See Rejection for Claim 1 for motivation to combine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the system with a pump and/or valve in a transfer line leading from the Combination’s corrosion inhibitor dispenser to the collection tank, i.e.,
wherein the corrosion inhibitor further comprises a pump and/or valve,
for use when “the caustic material (the disclosed corrosion inhibitor) is added directly into [a] line” into the collection tank (see Benderly et al. at [0017]) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).
Claim 4 – The Combination discloses the system of Claim 3 wherein said corrosion inhibitor is actively transferred by the pump and/or valve to said collected portion of said liquid anhydrous ammonia within said collection tank. (See Rejection of Claim 1, 3)
Claim 5 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor is passively transferred in a liquid transfer line to said collected portion of said liquid anhydrous ammonia before said collected portion of said liquid anhydrous ammonia is received by said collection tank.  (See Rejection for Claims 1 and 3)
Claim 6 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor is passively transferred in a liquid transfer line to said collected portion of said liquid anhydrous ammonia within said collection tank.  (See Rejection for Claim 1, 3)
Claim 7 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor comprises alkaline salt.  (See Rejection for Claim 1, 3).  Alkaline salt appears to be a material worked upon the system rather than additional structure.
Claim 8 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor comprises hydroxide.  (See Rejection for Claims 1, 7)
Claim 9 – The Combination discloses the system of Claim 1 wherein said corrosion inhibitor comprises alkaline salt and hydroxide.  (See Rejection for Claim 1, 7, 8)
Claim 10 – The Combination discloses the system of Claim 1, wherein the source of liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]) is thermally coupled to a heater, actually two heaters since the spent cleaning solution or waste solution is heated when the “waste solution is pressurized to about 4 atm by action of the pump 4 and is fed to the middle section of the rectification column 3,” and is also heated by heater 10 in rectification column 3 (Belot,  Figure 1 and [0024]-[0025]).
Claim 11 – The Combination discloses the system of Claim 10 further comprising an evaporator (rectification column 3) in selective communication (via pump 4) with said source of said liquid ammonia (source of liquid ammonia is tank 6 with spent cleaning solution or waste solution, disclosed in Belot et al. Figure 1 and at [0022]), wherein said evaporator converts said liquid ammonia into ammonia vapor (ammonia vapor in pipework 11, [0027]) (see Belot et al. Figure 1, [0022] for selective communication, and [0027] for the ammonia vapor).
Claim 14 – The Combination discloses the system of Claim 2 wherein said flushed portion of said liquid anhydrous ammonia in the flush tank (as taught by Nurmi, i.e. Figure 1, item is purge collection vessel 64) comprises at least a first 10 percent of said liquid anhydrous ammonia, when the first 10 percent of the liquid anhydrous ammonia, laden with contaminants, is flushed from the collection tank to the flush tank “to prevent buildup of contaminants in the bulk liquid ammonia within the vapor generation tank (i.e., the disclosed collection tank 2)” (see Nurmi Figure 1 and 7:1-17) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).
Claim 16 – The Combination discloses the system of Claim 15 wherein each stage (each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]) of the system (system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15) comprises a heater (heater in the collection tank, the disclosed heater in the collection tank as taught by Nurmi in Figure 1, heater 36 in collection tank 2) and/or is connected to a vacuum port (vacuum port in the collection tank, the disclosed vacuum port in the collection tank as taught by Nurmi in Figure 1 and at 8:18-23, outlet stream 31 of ammonia gas exiting vacuum port in collection tank 2, the port functioning as a vacuum port since the ammonia gas is exiting under its own pressure to the manufacturing facility), and wherein said collected portion of said liquid anhydrous ammonia in the collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2) collected in each stage is evaporated via the heat provided by the heater and/or the vacuum provided by the vacuum port to form ammonia vapor for a successive stage of said plurality of stages, as disclosed by the Combination (see Nurmi Figure 1 and 6:51-67) (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15; the disclosed system has an interconnected plurality of stages, each stage being one cycle through system, i.e. the recycling apparatus, disclosed in Belot et al. Figure 1 and at Abstract and [0018]-[0019]).
Claim 17 – The Combination discloses the system of Claim 16 wherein said corrosion inhibitor (as taught by Benderly et al. at [0017] and in Figure 1, the corrosion inhibitor dispenser connected to line 34 or to line 50, the corrosion inhibitor disclosed as “NaOH, KOH, MgOH, CaOH and the like, as well as mixtures thereof”) is added to said collected portion of said liquid anhydrous ammonia in the collection tank (the disclosed collection tank, as taught by Nurmi in Figure 1, collection tank 2), collected in the respective at least one stage (each stage being one cycle through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]), the at least one stage including at least a last stage of the interconnected plurality of stages (interconnected plurality of stages being plurality of cycles through the system, i.e. recycling apparatus, as disclosed in Belot et al. Figure 1 and at the Abstract and [0018]-[0019]), the at least a last stage is the last cycle through the system, before the recycled ammonia exits the system at the bottom of the rectification column through pipework 14, as disclosed in Belot et al. Figure 1 and [0029].  (The disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15; the disclosed system has an interconnected plurality of stages, each stage being one cycle through system, i.e. the recycling apparatus, disclosed in Belot et al. Figure 1 and at Abstract and [0018]-[0019]).
Claim 18 – The Combination discloses the system of Claim 1 further comprising a liquid transfer line in selective fluid communication with said condenser (cooler 12), using a first valve (first valve as taught by Nurmi Figure 1, item is inlet valve 3), where the selective communication is disclosed at Nurmi Figure 1 and at 3:11-14, when it is disclosed that the first valve, i.e. inlet valve 3, is opened “to receive additional ammonia supply from another source (the disclosed source of liquid ammonia, see Rejection for Claim 1),” where liquid ammonia is selectively transferred from the condenser (cooler 12), into pipework 15, into the “ammonia vapor generation system” disclosed in Nurmi Figure 1, via the first valve, i.e. Nurmi Figure 1’s inlet valve 3 (the disclosed system is Belot et al. Figure 1, when Belot et al. incorporates the “ammonia vapor generation system” of Nurmi Figure 1, into Belot et al.’s pipework 15 – and when Belot et al. adds Benderly et al.’s corrosion inhibitor into the disclosed collection tank, i.e. Nurmi Figure 1’s collection tank 2).
Claim 19 – The Combination discloses the system of Claim 18 wherein said liquid transfer line is in selective fluid communication with said flush tank (as taught by Nurmi, i.e. Figure 1, item is purge collection vessel 64), using a second valve (second valve as taught by Nurmi, i.e. Figure 1, item is stop valve 62), the selective fluid communication is disclosed at Nurmi Figure 1 and at 7:10-13, when it is stated, “Stop valve 62 normally remains in a closed position. However, periodically the stop valve is opened to purge solid and other contaminants from the bottom of tank 2 (the disclosed collection tank) to vessel 64 (the disclosed flush tank).”
Claim 20 – The Combination discloses the system of Claim 19 wherein said liquid transfer line is in selective fluid communication with said collection tank (as taught by Nurmi, i.e. Figure 1, item is collection tank 2), using a third valve (third valve as taught by Nurmi, i.e. Figure 1, item is outlet valve 5), the selective fluid communication disclosed in Nurmi Figure 1 and at 3:10-4:2, where “an outlet valve 5 to control the flow of liquid ammonia from the supply tank,” is used as part of a control scheme “for maintaining a selected flow rate of the liquid ammonia into tank 2 (the disclosed collection tank).”
Claim 21 - The Combination discloses the system of Claim 15, wherein said corrosion inhibitor comprises an alkaline salt (see claim 7 analysis).
Claim 22 - The Combination discloses the system of Claim 15, wherein said corrosion inhibitor comprises a hydroxide (see claim 8 analysis).
Claim 23 - The Combination discloses the system of Claim 15, wherein said corrosion inhibitor comprises an alkaline salt and a hydroxide (see claim 9 analysis).
Response to Arguments
	Applicant’s arguments filed 08-09-2021 have been fully considered.  In view of the claim amendments, Examiner has modified the rejections.  Examiner will address below the arguments found to be unpersuasive with respect to said amended claims.
	With regard to Applicant’s assertion that the amended claim limitations overcome or are not addressed by the combined references (Belot, Nurmi and Benderly or the Combination), Examiner respectfully disagrees.  
	Applicant states that Nurmi does not remedy the deficiencies of Belot and fails to disclose or suggest a corrosion inhibitor dispenser fluidly connected to a collection tank and configured to supply a corrosion inhibitor to said collected portion of said liquid anhydrous ammonia to yield corrosion-inhibiting liquid anhydrous ammonia, wherein said collected portion of said liquid anhydrous ammonia has a purity, and wherein said purity of said collected portion.  However, this aspect is addressed with Benderly.
	Applicant then states that fails to disclose or suggest a system having an interconnected plurality of stages wherein each stage of the interconnected plurality of stages comprises 1) a condenser  . . . ; (2) a flush tank . . . ; (3) a collection tank . . .etc.  However, these aspects are addressed at length in the patentability analysis.  
The arguments generally appear to address the rejections individually whereas Examiner applied combinations of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the combined references.
	Also, with respect to the amended claims, Examiner has added one or more additional rationales and claim interpretations with respect to any new or added limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
	While Examiner appreciates Applicant’s efforts to expedite prosecution of the Application, for the stated reasons, Examiner believes the claims are not presently in condition for allowance.
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
There were prior Office actions in this application, issued by another examiner.  Although the claims are examined de novo herein, Examiner attempted to be as consistent as possible.  In this OA, certain prior art references of record are retained.  However, the current examiner may have interpreted the claim language and/or such applied references differently than the prior examiner.  
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/